Appellant urges again that his conviction cannot be sustained upon the ground that the State witnesses admitted that they went with appellant on the occasion in question, contributed to the purchase of the liquor alleged to have been transported, and then went back with appellant in his car over the highway. He insists that they thus became and were accomplices. We again call attention to the fact that by express provision of our statute purchasers and transporters of intoxicating liquor, while accomplices, may give testimony which will support a conviction for the offense of transporting such liquor. We have examined the case of Adams v. State, 105 Tex.Crim. Rep.,287 S.W. 499, cited by appellant in his motion, but observe that same was a case where the parties were charged with the possession of a still for the manufacture of intoxicating liquor, and that what we said in that case regarding certain witnesses as accomplices and their testimony can have no application here.
The motion for reheating will be overruled.
Overruled.